DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the output control module is coupled with the first clock signal terminal as claimed in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) regarding claim 4:
The limitation, “the output control module is coupled respectively with…the first clock signal terminal,” was not described in the specification and therefore fails to comply with the written description requirement.  The specification only describes the output control module as being coupled with the second clock signal terminal.
b) regarding claim 11:
Claim 11 is rejected based on its dependence from claim 4.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 1:
Claim 1 recites the limitation "the output signal terminal" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
b) regarding claim 10:
The limitation, “a width to length ratio of the twelfth switch transistor than that of the eleventh switch transistor” is unclear and therefore indefinite.  Is W/L ratio greater than or less than?
c) regarding claim 11:
Claim 11 recites the limitation "the tenth switch transistor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
d) regarding claims 2-9 and 12-15:
These claims are rejected based on their dependence from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (CN 106952604).
a) regarding claim 1:
Feng et al. discloses a shift register, comprising: 
an input module (M1 and M9), a first reset module (M2, M3, M4, M6 and M7), a second reset module (M8), and an output module (M5 and C), wherein: 
the input module (M1 and M9) is coupled respectively with a signal input terminal (STU), a second clock signal terminal (CLKB), a first node (NQ), and a second node (source of M9), and configured to write an input signal of the signal input terminal (STU) into the second node (source of M9) under a control (via M9) of the second clock signal terminal (CLKB), and to connect the second node (source of M9) with the first node (NQ) under a control (via M1) of the signal input terminal (STU); 
the first reset module (M2, M3, M4, M6 and M7) is coupled respectively with the signal input terminal (STU), a first DC signal terminal (VGL), a reset signal terminal (STD), the first node (NQ), the second node (source of M9), and a third node (B), and configured to write a signal of the first DC signal terminal (VGL) into the third node (B) under a control (VIA M4) of the signal input terminal (STU), to write a reset signal of the reset signal terminal (STD) into the third node (B) under a control (via M3) of the reset signal terminal (STD), and to connect (via M2) the second node (source of M9) with the first node (NQ); 
the second reset module (M8) is coupled respectively with the signal output terminal (Vout), the first DC signal terminal (VGL), and the third node (B), and configured to write the signal of the first DC signal terminal (VGL) into the signal output terminal (Vout) under a control (via M8) of the third node (B); and 
the output module (M5 and C) is coupled respectively with a first clock signal terminal (CLKA), the signal output terminal (Vout), and the first node (NQ), and configured to write a first clock signal of the first clock signal terminal (CLKA) into the signal output terminal (Vout) under a control (via M5) of the first node (NQ).
b) regarding claim 2:
Feng et al. discloses the shift register according to claim 1, further comprises an anti-leakage module (M10), wherein: 
the anti-leakage module (M10) is coupled between the first clock signal terminal (CLKA) and the second node (source of M9); and 
the anti-leakage module (M10) is configured to connect the first clock signal terminal (CLKA) with the second node (source of M9) under the control (via M10) of the first clock signal terminal (CLKA).
c) regarding claim 5:
Feng et al. discloses the shift register according to claim 1, wherein the input module (M1 and M9) comprises a first switch transistor (M9) and a second switch transistor (M1), wherein: 
the first switch transistor (M9) has a gate connected with the second clock signal terminal (CLKB), a first electrode connected with the signal input terminal (STU), and a second electrode connected with the second node (source of M9); and 
the second switch transistor (M1) has a gate connected with the signal input terminal (STU), a first electrode connected with the second node (source of M9), and a second electrode connected with the first node (NQ).
d) regarding claim 6:
Feng et al. discloses the shift register according to claim 1, wherein the output module (M5 and C) comprises a third switch transistor (M5) and a first capacitor (C), wherein: 
the third switch transistor (M5) has a gate connected with the first node (NQ), a first node connected with the first clock signal terminal (CLKA), and a second electrode connected with the signal output terminal (Vout); and 
the first capacitor (C) is coupled between the first node (NQ) and the signal output terminal (Vout).
e) regarding claim 7:
Feng et al. discloses the shift register according to claim 1, wherein the first reset module (M2, M3, M4, M6 and M7) comprises a fourth switch transistor (M3), a fifth switch transistor (M7), a sixth switch transistor (M2), an eighth switch transistor (M4), and a ninth switch transistor (M6), wherein: 
the fourth switch transistor (M3) has a gate and a first electrode, both of which are connected with the reset signal terminal (STD), and a second electrode connected with the third node (B); 
the fifth switch transistor (M7) has a gate connected with the third node (B), a first electrode connected with the reset signal terminal (STD), and a second electrode connected with a fourth node (A); 
the sixth switch transistor (M2) has a gate connected with the fourth node (A), a first electrode connected with the second node (NQ), and a second electrode connected with the first node (source of M9); 
the eighth switch transistor (M4) has a gate connected with the signal input terminal (STU), a first electrode connected with the first DC signal terminal (VGL), and a second electrode connected with the third node (B); 
the ninth switch transistor (M6) has a gate connected with the signal input terminal (STU), a first electrode connected with the first DC signal terminal (VGL), and a second electrode connected with the fourth node (A); and 
a width to length ratio of the eighth switch transistor (M4) is greater than that of the fourth switch transistor (M3, to ensure node B is pulled to VGL).
f) regarding claim 8:
Feng et al. discloses the shift register according to claim 1, wherein the second reset module (M8) comprises a seventh switch transistor (M8), wherein: 
the seventh switch transistor (M8) has a gate connected with the third node (B), a first electrode connected with the first DC signal terminal (VGL), and a second electrode connected with the signal output terminal (Vout).
g) regarding claim 9:
Feng et al. discloses the shift register according to claim 2, wherein the anti-leakage module (M10) comprises a tenth switch transistor (M10), wherein: 
the tenth switch transistor (M10) has a gate and a first electrode, both of which are connected with the first clock signal terminal (CLKA), and a second electrode connected with the second node (source of M9).
h) regarding claim 12:
Feng et al. discloses a gate driver circuit (Figure 6), comprising a plurality of concatenated shift registers (A1-AN) according to claim 1, wherein: 
a signal input terminal (STU) of the first level of shift register (A1) is connected with a frame trigger signal terminal (STA); 
signal input terminals (STU) of other levels of shift registers (A2-AN) than a first level of shift register are connected respectively with the signal output terminals (G(1)-G(N-1)) of their immediately preceding levels of shift register; and 
reset signal terminals (STD) of other levels of shift registers (A1-AN-1) than a last level of shift register are connected respectively with the signal output terminals (G(2)-G(N)) of their immediately succeeding levels of shift registers.
i) regarding claim 13:
Feng et al. discloses a display device, comprising the gate driver circuit according to claim 12 (Abstract).
j) regarding claim 14:
Feng et al. discloses a method (Figure 7) for driving the shift register according to claim 1, the method comprising: 
in an input stage, writing, by the input module (M1 and M9), the input signal of the signal input terminal (STU) into the second node (source of M9) under the control (via M9) of the second clock signal terminal (CLKB), and connecting the second node (source of M9) with the first node (NQ) under the control (via M1) of the signal input terminal (STU) to write the input signal of the signal input terminal (STU) into the first node (NQ) through the second node (source of M9); 
writing, by the first reset module (M2, M3, M4, M6 and M7), the signal of the first DC signal terminal (VGL) into the third node (B) under the control (via M4) of the signal input terminal (STU); and 
writing, by the output module (M5 and C), the first clock signal of the first clock signal terminal (CLKA) into the signal output terminal (Vout) under the control (via M5) of the first node (NQ); 
in an output stage, writing, by the output module (M5 and C), the first clock signal of the first clock signal terminal (CLKA) into the signal output terminal (Vout) under the control (via M5) of the first node (NQ); and 
in a reset stage, writing, by the input module (M1 and M9), the input signal of the signal input terminal (STU) into the second node (source of M9) under the control (via M9) of the second clock signal terminal (CLKB); 
writing, by the first reset module (M2, M3, M4, M6 and M7), the reset signal of the reset signal terminal (STD) into the third node (B), and connecting the second node (source of M9) with the first node (NQ), under the control (via M2) of the reset signal terminal (STD); and 
writing, by the second reset module (M8), the signal of the first DC signal terminal (VGL) into the signal output terminal (Vout) under the control (via M8) of the third node (B).
Allowable Subject Matter
Claims 3, 10 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a shift register further comprises an output control module, wherein: the output control module is coupled respectively with the first node, the second clock signal terminal, the first DC signal terminal, and a second DC signal terminal; and the output control module is configured to pull up a level difference between the first node and the signal output terminal under a control of the second DC signal terminal; and to pull down the level difference between the first node and the signal output terminal under a joint control of the second clock signal terminal and the second DC signal terminal, along with all the other limitations as required by claim 3.
The prior art of record fails to disclose or make obvious a method for driving the shift register according to claim 1, wherein the shift register further comprises an output control module; the method further comprises: in the output stage, pulling up, by the output control module, a level difference between the first node and the signal output terminal; in the reset stage, pulling down, by the output control module, the level difference between the first node and the signal output terminal, along with all the other limitations as required by claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842